Case 0:19-cv-61241-UU Document 1 Entered on FLSD Docket 05/16/2019 Page 1 of 11



                                                                                FILEDBY PG D,C.
1 4u+Govxuj c.)$s'veft-
2 e                                                                                    MAï 16 2219
    'z.o tq cuice-r%'
                                                                                        ANGELA E.NOBLE
3    lc so c cxrt Gf,(û.
              -        ,.,        :rkwc
                                  3                                                    C.
                                                                                       sLo
                                                                                         ER
                                                                                          .oKrUfSa.
                                                                                                  D.
                                                                                                   ISu
                                                                                                     '
                                                                                                     ri
                                                                                                      ACsTli
4 S- vc.eot..
          . % , Gcovc3î'yu -!ït!c5
 5

 6 p lr.(z.+k(û.I >.j
                    oî,vwç'.xej fco %e-
 7

 8                                   k)F%(A.
                                           e: syr.y.t '
                                                      j..z+gb-o cq. ,.4.
                                                                x


9                                    i'ouevv.<o b kse c $.c+ cç R lo.-(.itu
                                                           ..
                                                                      .


10                                     m
                                       v oa        k. xw(jer.rlw j. -g,
                                                                      .w(skou
ll kzïl.bvokaj Olkqeft,                                         Qe-çe CBk
                                                                        ;.
12                39
                  t (,
                     v,.o+f<.
13                                                                  )jc.,
                                                                        ,0.4.kjj-#<: (o..Njc..oq..g c
                                                                                   .


14                                                                                     .                s
                  V.                                                he-- <.
                                                                          %Qs tx.3 ù.o;'ww c+ kvq
                                                                                             .
15
                                                                    k..!fe?
16
     '(J#GNœ+'
     p       -ontI'
                  oc., z- R oz..ér,
                                  u
17 Qt<pcrea                                                         3
                                                                    1q.....4 G .- ''J '
                                                                                      ...j-rc.;#.j
18         ysc.
              a''
                  f-l'e.p 0.<.. &w+..v.w+ %'u-<
19   t-s&z L..t.,t.z & Qor,
                          'ptv CorPtvcu4'koo.
                                            '

                      t't.-&, L .k-.Q., t'- 61bCiâ'k
     G A C i:J'Ik lM v'
20
21 Q>,'ptce-/'êcsx '' tx.xp bce& î-t?; ihexô wï'v*.

22
23                          -
                                ?c&r4'*<
                                 -        -.
                                               - -

                                               -   4.
                                                    uv-ftd .'<+a' a 1A
                                                                to.  - V'4 n ..2
24 ,. Pltuf0*.
             -i.(. ho-f-qo-ay c!î.A, '-: ovmc -l'
                                                v.. cvtr). e9 l% x.f*t<.r'c êiA
25   txz..A tzxölp oq 'V..V.A l'o.
                                 aeA v.*:k..-o >+ rahb + ''- q<.

26   2.   Uel.Q ctn.-/,
                      ïu#oI414
                             ..)oa,'
                                   -
                                   .
                                   7-at..v(f'Au+cnru/-l
                                                      vopj(
                                                          k tu GIovsrtex
27   c cc?czc+p
              -ou
              -        t-i>kaar qt(t/.ry.ueur-A-ik
                                                 -q 1tk.e-+e4 bsn G-ot+ Vtx<2eekrvht
28 etoçirl1.txexd fmc,i-otkxtos tx.. xoles. (or .
                                                <ev.,.'ck y
                                                          w .mvk.-. Di.à..
                                                                         x.+.

                                                     t
Case 0:19-cv-61241-UU Document 1 Entered on FLSD Docket 05/16/2019 Page 2 of 11




 1    3 . 9.f.
             e..
               4txe su p ov-w Aw+om ot;v.e t.s:j                u..c .c .,   Q!s.#.p oqxq.'.)
 2 ,
   's c. fto.
            -1
             '/o. to v'eectx4.du.n (,h,.
                                       '+h kw s WmcvA qoturA.e,-ç lo tG+ea fn
 3 Fore t:.wr(ewd rsje Gtomkdcu, GaA oac-w'aàtuf.x: rv +e-rjêx.
                                                              u ..e # rxwje...%         .      1.x

 4   --SG i: jy.s-w.$.0+
                       ,
                       .




 5 N* 3
      ,.oo
        *
        'd...%. <)t. t.T
                       at
                        z'R.No+e.
                                -Njt-.t.t., .
                                            1Gû t.%ak
                                                    z.$ '
                                                        îs cx
 6    G ecvc3b't< (:oc:occw+.-.,. J ok-.o'
                                         ) bw s,'.xmss cn F-$0,
                                                              ,
                                                              --C'Ae< <:x.4 <'eox'cy'c.x
         -s t)kxexeq vx f omçe.gxg cxevw rA wlxaKJcvW coxa .a'...t.
 7 txv.4 ,                              .



 8 k
   'I > .o-îsd crlfoka .-s t:0,.
                               %fmiwc ec) wec-xn -f'vs-t Tuwse ?wrtwcxzxf 'A.
 9   1'bw qk $.ephovx.k c o-qsw a.xv,- pcvvecA.ce-n w t*' % -1 ç .'d,t'. Nek.&,-.-x
10   '
     z a n z e v. s- ''1. ,   r,u   W t6ero t <+ rz-+ v/x .
                                    .


11
12   p . 1 *vnve ;c t.
                     vp e .
                          -ojw ç
                               'c.O          o%'s +%x''s C *,.=r+ '
                                                                  Pw c1;u r-w0.
                                                                              -!' + w
13   '
     ?
     2<g' tJ.1.C. l3 fl I t)< crxwz.t. -       Sw bezA-exn+.tr.h rzkoexowvx+ zt- W ut.
14 C-v'xAvc+ ko.'.1pttvs'ext 4* tsf- œ.-oc,t Frov-ex -4-ka.''s 'b.-<'#<%-<# . ët'hAç? IoNxh*1,  .




15 +'Kp h-vû.q..3 t'kl4..
                        f h4r..ritw cxrweztk Gra. oqtxçaa't.     <?oeè f'a dWîs
16   (e2eetxi ï
              3'-s+çx*.
17   (.. Th,'s r-ct-b'o.a cue.,'$e s owe oy +tw : Qf..v($,cxexfq s-wvu gxA.îozx6u
                                                          .
                                                                                            rxt+ i

18   49 % eGdfne +*w't m /ssrxseAs 'Aw tro kmsw m e l.s e.(W r t=,.
                                                                  -ï0'e t.
                                                                         u tx'<a
19   c'
      e eo > qd . n'bxmrefoce , .+.
                                  ksî%: cowrw kw.q .
                                                   A'sA. tlwitvor'euj e'o
20 '+v'*.bie d tu- xcvps .
                         ywçs.
                             wxow           eo tjn w,1,t,2'
                                                          tq (10 4.33 .
21
22
23
24

25
26
27
28
Case 0:19-cv-61241-UU Document 1 Entered on FLSD Docket 05/16/2019 Page 3 of 11




 1   @ . J .. rs .+ ouv c z.c 'v
                           -           .                   êsex,.ae ,
                                                                    .$+ .
                                                                        +.wsu wcs ve kxçck. (.r cxa
                                                                                        .


 2   A s+ $
          %m cx4-e e û.
                     . cg p eu'zS '+o .p.a(m ..4 o<zx+& s..
                                                          #.qs# cj.,xq. wxw4 ox- wv îa
                                                                                .




 3 <<
    .
    g.
     ç/ L..t..c., (''K'
                      k.
                       ee Oe'e'') o..d' G ex t'
                                              .:J';u :<4n.
                                                         A'e,r'ù.t.'t--t..,
 4 U rôl (.
          'o= I
              R'') rx.9,1e= ?lGb'..+f(4k .zqv.1c.!* t.oev& êzxv..ïw*d' Iz. oo
 5    cuc c Itikn+ , com tq ?(ru,
         .                      'm+ l(+ a e opee4 ka.'q Je.h i<.ïe- ef-: cx+
 6   i ''
        îe. v o wkq.                p (cx,
                                         -wx+ $.t>. qa. s fzxlomww...i '
                                                                       -t-t-e-.- q ex,.0.:(.% <* <''cle-
                    e

 7   k..-d sx. v'harxwrcxgx-bN w kx.x '<Q                        .< '-vx: b'lvW t4>+''o-a, Xnc.,
                                                                 e                             QiAx'lv-e-A'''e'a'1
 8       1e,tg plcqiot-'W Gks vqtxi-cle . P (....e.+ ,
                                                   . -(#. rc qe ,
                                                                'v*J rx : s /t''eo
                                                                                -



 9    .t.
        t'+ .'wxo--f.e R .. cv?o.ço, .etxc-e oorx .A bvtxvm opw.. eyl'txo.ew).'si z'o<*r.e4                .



10    io             +k.
                       w   mv
             1                  .a ventct.
                                         e our<.oex,x               .
11

12    :              A94 vr d .srx ve...b
                                .       sgoJ .+ux+ j
                                                   xvu $
                                                       :rxpcos.x c-
                                                                  kqal 9$çxb,%h.f(ç' cx uew
13   J. -,.<tm oxrwvxowe r. w .eccuza<f .1w.+ pt.cm+,
                                                    .w                                      pe.fa G w, +u
14   plc. fp<;(k. 4kk.va uee(x.a (&
             .
                                               J       .
                                                           'lkwq :...
                                                                    v%:ttwyow.s w kwkx a.
                                                                                        u w.akwea
15   st j
             :-vx s.yw w...4,s ow cte.
                 .



16

17   9      , ee
           Gev .cts ctrxtp te.-u r, /(mk'0+ txt.t- #-.
18
         .                                     ,     tcelveA cx #.w.
                                                                   k ew sçe..jq.                       -


     fk o.u 4h1 fho,+ coam k,     ,v.vfN Oç caaa (.x a.sxq u.odxj of- A v. -w .+    .

19                                       k
         ss #.
     #%q* 53 . 7+ s+ > ea fh t w N< ss otcae t,oo.& G oea itJkp$(qt't4vw s/rwk'.
                                                                               cv                                .

20
     'M ztn:4w;er' tx+ G A t::
                             .
                             a'ik G exé .
                                        +k.4. t-e$.1xee
                                                     1 G s-iWec txiwe4 -#%<.
21
22   fIw2o+IW fo z-txAe +te. xtècz,ve ef- Si.ee ().w a.     ,xa eh TJ' J'W. 14                 .




23   lt'1l't5 ow+ rv i'q wIxtu çwrvqvjJ' Gtjrtjw /-ovxtxd4vj,cn ekxe tatpe os.v> c:
                                           .




24   4% a-f. zvv*sscvr:
                      jtt, f.
                            #. è.-ow ?ri*é (xzx o jpkv -.A.wq
                                                            a'
                                                             q.
                                                              k.j Rx ... pk:.çaw.ço . +o
                                                                           .




25   c e: - oo'. tG v'e.te ku:eteï
                                 . f-
                                    wolu e + e%+ v-q*$.1lh-rke-'
                                                               t ek ce
                                                                     -x                            ta
                                                                                                    -Aee 13ett
26   cx.4             G A d.ba (k .
27
28


                                                                   -ê
Case 0:19-cv-61241-UU Document 1 Entered on FLSD Docket 05/16/2019 Page 4 of 11




1    -rtxev.v çxf-l.erI ?$txç0+$.4.% .
                                     eo>e<ed ''1.$.0 4'' G vxck 1 ck.,sa %$(. fvosweykwj
2     ç'.kc*(vez txa 1
                     'o:.+ mo+ vM*ïLG.ràt '
                                          *We-A' 41cxt'z.t .ç.ç- ko=okA eav'A-
3    f-ec% kua. fxexy Gw.
                        r+Wkr - 2ç#:
                                   -G-%Q-%.
4
5    lo . 1*v9 r:t1 ow e * tc tcx-
                                 /.or y                 o gx       .
                                                                       io Gve m
                                                                            -- . .       bc..
                                                                                            e.   * c i%          p
                                                                                                                 .jcufa+b
                                                                                                                        .;
                                                                                                                         .#
6    cf c%%'.ed. xj.+ cxvxo+wec Ax wà- ox* t
                                           k%rsc)t. G 0.< L'
                                                           + e1% ovxt cxG A
7    c A co'
           û-tk er o- % x0. .iv,
                               cx.+ ccat                                       .     Y 6 H 61             d-o ce vwx'
                                                                                                                    ,..a '+t<
8     plc%;.a+,-9.C +. u .,'..cJ u ?s v* u ,tu f.x R c CQco'-cv.ca--â' 5i'*.c'L'.'-.exSî<I.
                                                           .



9    .+ he boaï .# +ï< .+ex+ m e sse
            .                      .rye ;o G,.-.vxea elGca.
                                                          t$'$+ Avx0.
                                                                    * ik ho.l
10   to'ev.,,.1z.a '' g)rx..x+ .'%.>. j-uoe u,'s vr
                                                  a.tq,.cïe ooo-s'Aéwq Q.
                                                    .                   - tx oîp
11   cG              b'                                                                                                    *
            t-uqi . .
                    a-a +h. S-
                             aej
                               vsto.,o oç +v< .
                                              4-kw q.ex: vv,eus o..
                                                                  à. , -
                                                                       p o :# ï.1...
12 .
   1-vw Lj.os+ +wx: m vttrxvp                       f. gcxvp pj0. ;.4.;L.
                                                                        ( ys.. .r çwr-ywo:lxj .tw
                                                z
13   o P'i. -   ow+ r.-wo..m r.ctq fej'..eà +uc-bwz.- +e<+ oae&ravxjvx. P$txfo+:yt,as Kw
14   es,'f( oeç,:r. , e va-f-ezod /dx+t,tf' exe.d i7trxj.o-
                 .
                                                          f.j-jj- y.qq.v,
                                                                        .wma rx.j ,-zasye..,w,-
15   rm.e ss o f.q +w 0.
                       + ejrx:./.*.;%
                                                , k.x,ot,,a va. i..ah.te ..mcvl
                                                                              xvw kr.ex.j Gwr-
                                                                                             tvvr
                      .                                                                          .v
               -  )
16 +.
    e.
     4+ - esçqt  jes, eaa #,Ic$i'..    x+.;(#.rmvow.d v,%.s (. aq;.tj.j. o .wc.                       .                  c. ..
                                                                                                                             ocgs
                                                                                                                                so
17 fro.. c.qt. ,-w .,-o.wj cxvnvy F.vr+ kxvc pa.eçsq ru.t-le.s.
                          .



18
19 n , 'àfafa$.oxkm cx-pwluj '
        .                    +%.oqe tzoet$cg trx-f'r, ;*t,'<eJ aee s S'
                                                                      l'e(> c'k<
20    c.o g          o ?.
                        y c b-
                             l-i
                               1 ieew               t3l-$..+d'W- cxuo.y vxvz' *ew* N e&dzrvge G o''a
21 .
   +tx, sh0.
           -+ teg-'e. %,11ufo-l-                               ,       t osp.+* -G.
                                                                                  -. C''
                                                                                       =.c+t '
                                                                                             1he-+ plrx.'.
                                                                                                         x#.fS-T
22    rso 4. û k
               q ce           ,   bw.t + ixll%e c'* < oiied %x.-s te.o ie.s# + 'ro.u m* Lt 'v .'ex*)
23    cvaw) FwcA.lxœ.. +.e.# > *c&eules, h,v Lee.rikw- t slee okae txaq              .



24    G G c.:aa q4,iil .
                       f*...+ ?lxfo+ ;W                                 N ot'.q. *-*w.y > wtcr:
                                                                                              vq.s dcs'ts-i'e
25              Pcvtv +%xe-# beQ aa(:.x%                           Q+ep coxw twexd G A <3-Jfz- bw*<*
26    ?)cxtvé oka n0+ k'ce +hm+ plckp
                                    '.a+ $'(# tte t+o4 u 0+ l.
                                                             o <e.ce%'oq
27    cxo3 & ,-+ u r +ew+               .   M e tq rA.c.
                                                       Jmt .
28


                                                                          kà
Case 0:19-cv-61241-UU Document 1 Entered on FLSD Docket 05/16/2019 Page 5 of 11




 1   i'
      2. ù w r,
              .ar) ,
                   .q-vxk #..vox
                               x+w ey $.
                                       M <xrc kx             .
                                                                             # K GIq # ;e (qu tkgwp.q <.vee
 2   nvxq cuexp G A c.4-1-2
                        ç,Akx+ ptxê0+ k'((. .
                                            -j*A. tieso.+kx.
                                                           c= tes..
                                                                  k o-xcqr
                                                                         icx-zyt
 3 fec.
      - .
        *W.q. .
              :%'
                ,oo4 tocjk. Q n ko wC' , J-us+ t%'xc* +t-4.p.-.u .'cwa 't-*x4
                                             .      -



 4   zwh* t$rxz,
               jvl, P1cx'0+ b
                            -(.4. r.
                                   .
                                   x<os..
                                        kA hs-.
                                              t t-o.nqe,xw.r o p'i'
                                                                  eé ow+ 9a,
                                                                           -/
 5 km+ee$
        ',:b i's4oei' txex2 K.te1.*.t1 eh% fost cu- peA**,%ruse ewe-/ Pltxerxq :.14
 6   - o-.$a o o+ .4.t tl#<
                       .         ckay R ck hpc i4x+ oxeNQa.c$e:' (k$$*rjqd$<j.
 7
 8    Ia. Af44v- tR cei
                      'wt
                        'a,ï .+- l(-k+ +*s+ - *ssrxe:e , P1r<în+ (W , x uo
                                     .


 9   o m.& *er4 w ()s.+ uuî+k '
                              +b* >* U* OA ts.w+<o tevxA1'GA .
                                                             4 e&+ e u ezrune.i ,
10 cl# t;r1% (4 +w roo+ cct-
                           m -4W                    1:tkc d '
                                                            *.G 1kr<w lp i-a0 $-* elrk/e.
                                                                                        +v'iu
11 g
   ,oçthousea k!k'q. v2wocti             ,       r.amd -            vA P ëlt'tk
                                                       f?ejkk. cxz,4.
                                                                              '
                                                                                            .       c.t3'V #9 owvo.
12   ,
     's .
        #.
         u       s'tev rcv - o-y:xejoc cx+ .s+xa o.am ex.x4 t''tlk
                                                                 'N.'') i'nW .-zwx#d
13 Plcxk'o4.,'p.é. j.qtw+ 'Bexq dttvttosyxj
                                 .        '. i-s cbt,oqwed ù-xj Re ol xl fmn tra.<%
14 Cck4 6u d.04qr<uj
                   'j .&. jv/ ..g rx- o a cpajt.. Ftv+u c, ç.yC'U
15 fzhv c-ea piGf
                'n+,ê+ %                          tox,agjxezx xwoa .-isxe .+f.A. m esmxg s
16 'f'
     o,.
       bxe d.vtxj+1-$saç(p fvyrum:..
                                   ;p
17                                                      .

                                                            c.se.jjqro hjlcw(.zz (,
                                                                                  jjqtq,q.ioe.z.j
                                                                                                ;
18   '9.   hçte,eklï'a1$: t P(c,
                               &t
                                '.
                                 ,x+)'W '
                                        V #ey .:x4A H
                                                    ' Tttlfuex cx*'3 ö fo'qc**A
19    p .,.                      k?a+ i$.6s mwv'n k'er Prov,x b.eU-emlct.- -t
          + 2l/a +. v.o> ovm 9 $c.
                  .                                              .


20 +% 4+ m ef.$ccse sujs-f.e.v! >ftvr.la.nez '
                                         .   -rsç
                                                .o.
                                                  -m va'p tcx;'o+.
                                                                 '&(, 'fvxtw+ cztxao
21 wg zozcwcxsed k1.':- v4ujxlp / é5oAo fux+feb. o w wea #u. ch
                                                              'i(uleziu ;p.
22 G.z./ +Wo-+t t,-k:o plt< s+;(4 moetlep Yo ('o.-gte<)m .+c,.
23

24 i<'. bw ueo #!tkf
                   'wx+ b
                        '(4. (ro.c+.xcwea G t,- rurw/czo l tu i-eçv,et%o#'ea .
                                                                             'y*.
25 ,
   *a%z.
       exed plrxi
                'o+i((- Auc-,- Ab4.bxx+,,
                                        .oa racjd +t-& d eD eçf'v.b'ç 't'0              .



26 7*peix:txkw -ry#qe szxe smvqwcus o,aosawv c xç-4.. Ptw..* ,.W pvrm-kxrvserl                  .


27 kï.'s k'4 kxttte . 6ul- + %tc-+ x
             .                     f2% jz5u2 rxjtke)kj.jYf scoy; +j.q d e(x$ecgu'
                                                                     .
                                                                                jy
28 '+o e y cpa f
               q.

                                                                         s
Case 0:19-cv-61241-UU Document 1 Entered on FLSD Docket 05/16/2019 Page 6 of 11




 1 (G . 2 1e''exrjWW        Vm %GA'W di' 'V t..r QW f V * *1W v
                                                        .                WG CC 25Wê'%W1î-$
 2   ç4 kk,'wed % * roo mee'=.
                             'M G <o'
                                    v. *r'-t'kx *f- 1G                               b* 9eM G''*'f So
 3 'Twtuf eltsi'o+il cwvld .k.<z-xioi.'.
                                       sy' I.
                                            'exbkd' f/1Gi  'n+êi't- k'aTN1 Q zxmtsxj               .
                                                                                                       '



 4 7m(-ot-oeA ABC.!- Bo-k.o N c4 (oo o t-oms <.e. e c.-xv r'aevA G G t:o'J* .
 5
 6   ln , q,+ a sl + ,'.m .es f4 $.* vcwv:.t
                                      e l(xfzx+ ,t
                                               , ,.
                                                  i. <.4.v0jt-e4 vatx t'e'w:,.-.j.
                                                                             .


 7 i'.*<4cto '
             kèivs.
                  ls r<G er pIous'0+ î'W k'n, ',
                                               A.I'rxqkl jj.-on, JeA bn,'x euot-.p-
 8   m vpm b 2r 'q'w l-u        D ere,vicv'.w ç toweo hi 'Aooïu h cq 4* &exs't se L.o r        -


 9   cx.o e <.+ ;zoce e .
10
11   Ie
      ï.     '
             bo&g;+. #s.xq f.x tw '-l-txt-p plcv'o.ç$.4.#.#eu er.ez d'xl-l-xstzi' .-t'0
12   oe# -oo+ G1. fl cv êekv-r G <+ W o- M eGK w eq s G oom -#tu                           .
                                      )                              b
13 l
   tefk.aar.o+(, H-kxuj s+.'pl   zou,).t.A +0 omvao a .xa kooatq .       +u
14 p(to-om ê(# d.o -  tmtiotx p(t.uf0+,'94. .
                                            -#o ï
                                                a '-çvwq ua vgbssxïm Q v fu.ywa
15 t: I,i cw c
              xear.
                  j.s . ..4 (t.,-g,
                                  .c.e bctt)u +. > Dvo ....   a tsxm-..s                   .

16
17   tr4 . A+ cxss + ,'m . s :-e
                                 le.-rwx.p
                                  .
                                                       b.
                                                        ca(t.4.ajxex.s .#ex+ oa< ttx cjq-< vweêe
18   cxexts .
            1.(,
               ,$$ cs (ko cu.é vec+ ,:
                                     j.tyvxt..               %.
                                                              - h0-
                                                                  wdt /.4 fQ.'':ktt% tr'lhf4
19 .-1t.
       *. fvse cxoio: ôt- .
                     J     4j.a. .mq.j4puctae tovwswo er pvo+mcyj.c.a u + .      -

20
21   7. 1,    Le(eofia...:-u1cvad - tvcva up 4-tvq-x uqe: r< A t'+ov- t> ec
                                                             .



22 aet.
      epuodxi hftxl.
                   ',1c < j+e. (
                               #1              ,klaON.) +. .
                                                   .
                                                           % cus
                                                               t4 TJ
                                                                   .
                                                                   t,
                                                                    vlyt .
                                                                         ,
                                                                         t'
                                                                          . --
                                                                             i4,
                                                                               *.
                                                                               .
23 p tcuoj-ikt.s k.eIf guoAt ko v j,.ojcq-ja.c. oj- kja o ,t
                                                             (. '
                                                                zn.n e.
                                                                      A <vcj..

24
25
26
27
28


                                                            k,
Case 0:19-cv-61241-UU Document 1 Entered on FLSD Docket 05/16/2019 Page 7 of 11




 1                              C .xwce ce q.+ ,.ok
                                                  w = .w.
 2                  V 'o$=+,-o.-. :6- 4- -!-*-t*etnooe t'*s'x'uw'.<&*-c
 3                  proyqc.a.'ca Kc+ ,        q -7 o ,q .t. .   z.Q-q , *-t iec).
 4                  $ P1cxkô+êv v.#thQG;rli
                                          u.
                                           zt.moàcazwqh
 5   z.l, pIc,j
              'a+,
                 'ç.û ve-ewh.e s.
                                k1 cxvxa lexcvc'vov=+1 '
                                                       b'A < *4*f* Gt*.
 6   C ruch te +G      p txwG rcx:K ç W er* .'ex .
                                3                .



 7
 g z a . o .f. AA rxee s o w+o g xw coxx , sw ep o .wA cx.xcà c.a c ou q.        -



 9 Ie.A+ o ic.,'zae b
                    s4 +<w+ M *w vxcj<x cxç-u q- :$cx;a+:k# w. v.ojc..d h s<-


10 f'tzq
       n%ev* Geonn re ti (wkezj W f+u r *4p->. #waeQ&evtbe t Gvo.w e t'G .H
11 oy Avxm 1v6< ucîcxzw t.
12
13   .2 '
        k.   '
             b e;. ud thzxu uç.A tx K'a'hs 4
                                            .. Np..a gjtxj
                                                         .a+,
                                                            .(.
                                                              l- 4.uv- cexçrj        -
14   $
     '($* rkse$ c&ex8 O qo'catfed + ms.
                                    - A- O'A.RNexrvr-xs
                                                                3
15

16 1uI. X-eW 'x:Gn+1 io+*n+ 'o.Nals EkGA kx%'AV t$uj ZReW ?îC&9.x* fV'
17 il w .:#r:u'
              C 6*<+ vt* s,
                          çete'
                              )*: 4 e < p?Ae t)tkmej .
                                                     v1t.
                                                        xce â. o.x m oh-k
                                                            .           -c.
18 )vaa.
       +. Ol6%.:0+'-Ft- c*orowe4 k:,'< toose.aA b..
                                                  j evayec.'wx3 .îrao:'!cuex4
19 G r+ mes
          - bxf o.tvkw,'wxj ehot 'xq ccx,1$ gwo...x '
                                                    Pjx.w+ b
                                                           .u +
                                                                . 4.-pio;.,s
20 e+ 41-4 ()eW od(uqvs ?fev,
                            , ',
                               s+,')# fcqu. et+S .1.
                                                   wc-4 .+u,
                                                           .: (c.z+ .
                                                                    4v et
                                                                        att ,.


21 '
   W / citxze:Gqek cx% .! tzNo o ()o$lv s G c erxtw ob Aew.h- pqtq.orveàtT
                                .
                                                                    .



22   $:oç q xxxo: +t ula u .s .q        .
                                            %za ss;(a.
                                                     ;
23   -t ç . % v %
                . --z txex.
                          +r tackve w ..cy...,, -i-k-v o'--kv'- ,r. + u- 6.-4 ,-c-'
24   cc.v.<,wo,'crx+ foavo t
                            e,v:> sst..v ct.g
                                .                         oot$$ çosnl k-ou. .
                                                                            d . a c ft
25 .
   w 01+ st qkx-
               )c b'o eA bu/ oe61kr eç -I.txls wo..o,
                                                    -cub 5. çok..+ .
26
27
28


                                                     *a
Case 0:19-cv-61241-UU Document 1 Entered on FLSD Docket 05/16/2019 Page 8 of 11




 1 t-2kleit2.Fo tèe.'
                    - Pttxko+ ,'% txo+k:n.
                                         'NA G 1x
                                                'vec'p
                                                     .vc.xjs Q r q'W*
 2 fx iîokmlutj ' .
 3

 4   i. Aex ov-cimc dî- q-wxê% cowrp *vx)
                                        -o7<.,
                                             '.x: è,u oxû-ewxArxv-xv.v 6.e.''vA                          .



 5 Sk ,a(Ib-xe) omcj
                   . frww-yscc wew+ ym/s$..ses .
                                               -t. p$c<.,.za4-vé. txeutq
                                                        .



 6   o-l-k.qc t:ozss'w. .<s .
                            ,

 7   2.       % <clcxcc-wc,
                          -.j t<N 1 .'m j
                                        -wocA $'wx N-*.lk
                                                        '*6L pwrswtxo.,t                                                .
                                            .
 8   N Y U .%. t . '2.q.o !- o%           +h.m.
                                              + .4.-            b.
                                                                 ef-ev îo              q osecl tx G -Vb %
                                      .

 9   cxmd v 2exe wed +u               Y c ex s
                                                    3 1.-k...é(..7) .
                                                    .
                                                                                                  çr Aes-&
10   fm *G6t1.q)
               'o1#
11   -:   .   C-o, d tuwaexe)e s s-rx A-ça4 cum owkw.v op L! çoo .o,
                                                .                  e- Fe,.
                                                                         - e t.
                                                                              x.cew
12 W + A+ f'vae ss cve'
                      z. ;11.êtxy;œjuj s.
                                        e.x+ .4w e!cxêu+?#.
                                                          f#o.- (.,. .A-tve
13 r..
     4(z'ecG tuV uq t Ptr< a+ b (-
                              '
                                 IN Gz jcr; .+wx qowc. .40 .  +resj. .    y v.
                                                                             o-                            -


14 f'l0.,'o+;ff.r d cur.qcx.s, s v-t'
                                    tn i (, soo c'
                                                 1o'
                                                   jt:.ri G,
                                                          . r er.
                                                                uc.y. eç +v.
15 y'ow.+ fvhx.sçcxqeç..      ,
                                  #

16   H.       6or txh! t.w s.+ : té. .g w i+ pw c :wcx-              a.o i-z. a .t .k.1v .?. hq z c
                                                                                              .                                                   .   .
17   s        âzN ckma esywm. c. $kkf d.4,-
      .          .j                                         .
                                                                e4 umce sxo-rwt BUj .4.< ks
18   H o.xe.cz- basm cowx ,
19
                                                                                                                           .-.'
                                                                                                                              *''

20 î<s?.c+fvt$1 twum;yAe,j
                         '
                                                                       '-----'-
                                                                              -------'
                                                                                     ----'-       --'-.---------'--'--''''-'-'-- ''-----,---:
                                                                                                                                            7''



21                                                              A yx-j-uxkxujo$(vvc êjc...a.4.(j(.           ,
22 5
   $tk.
      -t'
        .e1: H GN $H ?'YOt%                                     x          (o t, ?ç.c xje
                                                                  PP'Vt--c J                                        -       .

23
24
25
26
27
28


                                                            S
Case 0:19-cv-61241-UU Document 1 Entered on FLSD Docket 05/16/2019 Page 9 of 11




 1                    bvox--ok e=%- '
                                    -.5-,
                                        =s- -w f>xy
 2 Pwcs-,uo.+ += cwh.- -3n bç 4'vxt f.ers..ccsa <wh*u BV
 3 c êvk$ ?r ovtotwz. ? cx. CA '-A-u         1qve.wx+vx G o-sevx&vwa*mA .'
                                                                         A'.
 4   +u     o vnf/eu <#c.
                        -4.e s to.n s+.'.
                                        + wm s...
                                                > p p 1cxkwx!-kf'ê r'fcawe t'
                                                                            4ï #
 5 czxu k rlo-. ke<qèuf k-* quws, c. A'v-krxk ox J wvuj.
 6

 7 e.sfxc.
         + :1!: z'<o .v,.'AA.Z                        =='
                                                        == '
                                                           - -- -.
                                                                 --zu=
 8                                              hzx+woa3 o!'v.c? ?h:xê,a+.'!4
 9 3t
    x4eR
       ..
        , u .y $ul,zo (q                         ye?...kor. ?ro fq
10                                                          j
                                                            .




11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                         R
Case 0:19-cv-61241-UU Document&        /D                                  czo '(
                              N 1 Entered on FLSD Docket 05/16/2019 Page 10 of 11
                                                                                 b-                                                                        ro >
                                             <     >*                                                                            # cq FD>- o
                                                                                                                                      a    ..h
                               9T      5                                                                                         é
                                                                                                                                 5h           O   4-
                                                                                                                                                  o' 5
                               =             C1                                                                                                      U
                                       &           :7                                                                             7
                                                                                                                                  -            r7 9 x
                                                                                                                                               -
                               5       C
                                       L     m     +                                                                             L            >' J'= >
                               Q-     N v    D                                                                                   v
                               P             F     O                                                                                          :)-
                                                                                                                                              .

                              &'
                                       (7                                                                                                                     C
                                       :?l         L
                                                                                                                                                              <
                               %       &     'rl
                                             - .
                                                                                                                                  O
                              e
                                  y                                                                                               N                           P
                              o
                              J              4                                                                                                                   4
                                                                                                                                 P
                                                            r
                                                               O                                                                 K           J     *

                                                   9                     .
                                                                           +                                                     67
                                                                                                                                 &           <o
                                                                                                                                             y
                                                                         .>'t<1.
                                                                         *,7 v,
                                                                              (,q
                                                                                .-
                                                                         ,
                                                                O        7  'tX.
                                                                             wu
                                                                          J. jy-z.
                                                                                ;#*
                                                                                     '.
                                                   @                     e zi
                                                                            :             u'.y
                                                                                          .
                                                                                         é.
                                                                                          )..I.
                                                   7                     #
                                                                         m ï;h (,x
                                                                                 (-
                                                                                  t
                                                               X
                                                               R z
                                                                         -.
                                                                          '$ bh-
                                                                            '*'
                                                                         .-- a
                                                                                .*'*''
                                                                               Y r +
                                                                                  j.
                                                                                   '
                                                                                   .7
                                                                                    '
                                                                                    .
                                                                                     t'
                                                                                     ''
                                                                                     $A
                                                                                      ,
                                                                         &       tz3
                                                                                   ï         .ww..b
                                                   P           ?         X           h lrW:s
                                                                                        WX S
                                                                                                 k-.z*I7A
                                                                                                        .Q
                                                               ?
                                                               .         o       -   '            4* >Q
                                                                                                             .
                                                                                                             ,:
                                                                                                              't -z
                                                                                                                  ?? 1 ?? > f'? ' ?     '
                                                                                                                                        i
                                                                         p       L
                                                                                 4-
                                                                                 m                 N
                                                                                                   >          s
                                                                                                             ,'
                                                                                                              -? ..
                                                                                                                  ,) k 11 c7 1 @ ?    'h
                                                                                                                                      ,uh
                                                   X                                                         ).ti ? k t '' .
                                                                                                                           =... k ' ? ( -
                                                                                 R
                                                                                 3e                          >? *
                                                                                                                t.
                                                                                                                 'k?. ?' ' &%
                                                                                                                            z4 ? +f!.?  '
                                                                                                                                        h
                                                                                 @                           .7
                                                                                                              . i.
                                                                                                                 '??  1k 1 -
                                                                                                                           '
                                                                                                                           .,e. k i  4.f
                                                                                                                                      T L
                                                                                                                                        .
                                                                                                                                        .
                                                                                                                                        e
                                                                                                                                        :
                                                                                                             '
                                                                                                             ,)t'-
                                                                                                                 r
                                                                         O                                   ,> u.?
                                                                                                                  .? L1 ? <p..-
                                                                                                                              yk 't
                                                                                                                                  >b
                                                                                                                                   .?., 1
                                                                                                                                        ,
                                                                                                             1
                                                                                                              )$
                                                                                                               t<
                                                                                                             'tt
                                                                                                                7k
                                                                                                               .d
                                                                                                                 ?)1?
                                                                                                                    k.k
                                                                                                                      ?r-y
                                                                                                                       ra
                                                                                                                          1t
                                                                                                                           4:t
                                                                                                                           s l);
                                                            C        ?, ?
                                                                        -h
                                                                        o
                                                                                                             .)4
                                                                                                              .
                                                                                                              7z
                                                                                                              )
                                                                                                                *'
                                                                                                                ;'v
                                                                                                                   ,7
                                                                                                                    '
                                                                                                                     -? '  .? k '  .r
                                                                                                                     ?? )) ? r-1 4i''
                                                                                                                                      a1 4t )<
                                                               #     +- ç
                                                                     .
                                                                                                             .
                                                                                                              d 4  .
                                                                                                                   , ? j  ?  p  k sm.
                                                                                                                                    ,.w ? '
                                                                                                                                          r,--.
                                                           N.
                                                   -   1             ?
                                                                                                              0
                                                                                                              z
                                                                                                              '
                                                                                                              .
                                                                                                              i
                                                                                                                )..'.?
                                                                                                              txt   (;711ki' kk ic <
                                                                                                                                   rn;1 ?g               -
                                                            *
                                                                             -   $.                                                        .., . . l         1
                                                                                                             >.
                                                                                                              p;h
                                                                                                                rd  k
                                                                                                                    -  ) ) z) y 0) 1    . t-       4j. t
                                                                                                                                                       '
                                                                                                              .
                                                                                                                    .k
                                                                                                                     . c                              .;
                                                                                                                   ,z$  :?   4
                                                            Z                                                >J
                                                                                                              '
                                                                                                              )
                                                                                                                )
                                                                                                                r)
                                                                                                                t    cy .-
                                                                                                                        - t' k
                                                                                                                             . ?
                                                                                                                           . u.
                                                                                                                                k'c>
                                                                                                                                   f.,.
                                                                                                                                      :??(y',.2sstt:?..,
                                                                                                                                      ;
                                                                                                                                      )
                                                            (7                                               k
                                                                                                             << t1  4  ?  '  <  k o   ) izt .
                                                                                                                     . .
                                                                                                                       t.
                                                                                                                        !<4.
                                                                                                                           . )
                                                                                                                             v t        k t: ;
                                                           -   0                                             ? l''7 ) ? *' 7 ;'. ' -
                                                                                                             '
                                                                                                             Iê
                                                                                                              t
                                                                                                              -t
                                                                                                             '>
                                                                                                              ik
                                                                                                                1,'ad?.?p
                                                                                                                        -
                                                                                                                        .c
                                                                                                                        .
                                                                                                                          ?j
                                                                                                                          #. .
                                                                                                                             t
                                                                                                                                ?.c1)>O t1?-        '-l
                                                                                                                                                    r        '
                                                                                                             is
                                                                                                              .'
                                                                                                               .
                                                                                                                ,;< w .
                                                                                                                  ï!, ;à .    .?j$r'.g.)
                                                                                                                                  m       4 ;s ?
                                                                                                                                              4r !!;,
                                                                                                             ,z t!' ' .
                                                                                                                 ,x                          'ht .
                                                                                                              .4)f     :.
                                                                                                                        .                     (
                                                                                                              . ;a
                                                                                                              l)d  f   t           n          ,.I
                                                                                                               )
                                                                                                               .
                                                                                                               '  t.)4 :
                                                                                                                       ,.              ë.     l
                                                                                                                                              j      jt
                                                                                                                                           ,. j
                                                                                                                                              y
                                                                                                                                              .l
                                                                                                                                               ,;
                                                                                                               j                                  .y         !
                                                                                                               . t.
                                                                                                              ..       :      i,
                                                                                                              )
                                                                                                              . .
                                                                                                               )' I
                                                                                                                  Jt$%.' t! jj!
                                                                                                                            k -:         .:;
                                                                                                                               ,l g j'iytr    Sj j   t1%
                                                                                                                               )$ kj , j., w ;!.
                                                                                                                                            .  . q
                                                                                                                                                 :   .
                                                                                                             .zi. @..:7,ltr
                                                                                                                          . j
                                                                                                                            .s.                        ,
                                                                                                                                                       :




                                                                                                                                                    I        d
Case 0:19-cv-61241-UU Document 1 Entered on FLSD Docket 05/16/2019 Page 11 of 11




         -
         V$
          h
          k
                                    L
                                     w&




                  O
                      )     - .-
                  7         <c:.



                 P
                 C
                 >                        >
                                          %1-
                                          .


                 4-                           D
                 ?
                 ç
                  e >
                  <
                  X
                       A
                   U
                  .3




                           .
                            z ,# .-
                           d.4'G
                               ''
                                *-
                               tr
